Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-11-00854-CR

                                          Enrique GARCIA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4659
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 30, 2013

AFFIRMED

           Appellant Enrique Garcia pleaded guilty to one count of indecency with a child by

contact. The trial court sentenced Appellant to ten years imprisonment in the Texas Department

of Criminal Justice—Institutional Division. The trial court certified that this case is a plea-

bargain case, but gave permission for Appellant to appeal. See TEX. R. APP. P. 25.2(a)(2)(B).

The trial court appointed appellate counsel, and counsel timely filed a notice of appeal.

           Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel
                                                                                     04-11-00854-CR


also filed a motion to withdraw. In Appellant’s brief, counsel raises no arguable appellate issues

and concludes this appeal is frivolous and without merit.           The brief meets the Anders

requirements. See id. at 744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

1978); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). As required, counsel

provided Appellant with a copy of the brief and counsel’s motion to withdraw, and informed

Appellant of his right to review the record and file his own pro se brief. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree with counsel that the appeal is

wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court’s judgment, see id., and grant appellate

counsel’s motion to withdraw. See Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or he must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either (1) this

opinion or (2) the last timely motion for rehearing or en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Texas Court of Criminal Appeals. See id. R. 68.3(a). Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate

Procedure. See id. R. 68.4.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH


                                                -2-